Case 2:20-cr-00305-HCN-CMR Document 1 Filed 09/09/20 PageID.1 Page 1 of 2




JOHN W. HUBER, United States Attorney (#7226)
JAMIE Z. THOMAS, Assistant United States Attorney (#9420)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682


                      IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, CENTRAL DIVISION


     UNITED STATES OF AMERICA,                                INDICTMENT

         Plaintiff,
                                                Count I - Influencing Federal Official by
         vs.                                    Threat, 18 U.S.C. § 115(a)(l)(B)

     RYANDAVIDLUCERO,
                                                        Case: 2:20-cr-00305
         Defendant.                                     Assigned To: Nielson, Howard C., Jr
                                                        Assign. Date: 9/9/2020
                                                        Description:
        The Grand Jury Charges:

                                         COUNT!
                                 18 U.S.C. § l 15(a)(l)(B)
                          Influencing Federal Official by Threat

         On or about June 7, 2020, in the Central Division of the District of Utah,

                                RYAN DAVID LUCERO,

defendant herein, did threaten to assault and murder L.W., a Department of Veterans

Affairs Police Officer, with intent to impede, intimidate, and interfere with L.W. while he

was engaged in the performance of official duties, and with intent to retaliate against L.W.,

on account of the performance of his official duties;

II
 Case 2:20-cr-00305-HCN-CMR Document 1 Filed 09/09/20 PageID.2 Page 2 of 2




all in violation of 18 U.S.C. § l 15(a)(l)(B).

                                                     A TRUE BILL:




JOHN W. HUBER
United States Attorney




A sistant United States Attorney




                                                 2
